


Exhibit 10.4


Edwards Lifesciences Corporation
Long-Term Stock Incentive Compensation Program
Global Restricted Stock Unit Award Agreement


THIS AGREEMENT, including any appendix for the Participant’s country (the
“Non-U.S. Countries Additional Terms Appendix”), the appendix containing
additional defined terms related to a change in control (the “Additional Defined
Terms Appendix” and, together with the Non-U.S. Countries Additional Terms
Appendix, the “Appendices”) and the Participant Restricted Stock Unit Statement
attached to the front of this agreement (the “Statement”) sets forth the terms
and conditions of the restricted stock unit (the “RSU”) granted by Edwards
Lifesciences Corporation, a Delaware corporation (the “Company”), to the
Participant named on the Statement, pursuant to the provisions of the Company’s
Long-Term Stock Incentive Compensation Program (the “Program”). This agreement,
the Appendices and the Statement shall be considered one agreement and are
referred to herein as the “Agreement.”
The Program provides additional terms and conditions governing the RSU and is
incorporated herein by reference. If there is any inconsistency between the
terms of this Agreement and the terms of the Program, the Program’s terms shall
completely supersede and replace the conflicting terms of this Agreement. All
capitalized terms shall have the meanings ascribed to them in the Program,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:
1.Grant of RSU. Effective as of the Date of Grant set forth in the Statement,
the Company hereby grants to the Participant an RSU in the manner and subject to
the terms and conditions of the Program and this Agreement.
The grant of this RSU to the Participant shall not confer any right to such
Participant (or any other Participant) to be granted any RSU or other Awards in
the future under the Program.
2.Vesting of RSU and Issuance of Shares. Except as may otherwise be provided in
Sections 3, 4 and 6 below, the RSU will vest according to the vesting schedule
set forth on the Statement (“Normal Vesting Schedule”), provided the Participant
continues to be employed by the Company or one of its Subsidiaries through the
applicable vesting date. Except as expressly provided herein, shares shall be
issued to the Participant as soon as practicable after (and in all events within
74 days after) the applicable vesting date, subject to satisfaction of all
Tax-Related Items (as defined in Section 13 below) and to the provisions for
U.S. taxpayers set forth in Sections 4 and 10 below.


3.Termination of Employment:
(a)
By Death or Disability: All unvested Shares under this RSU shall immediately
vest as of the Participant’s date of termination by death or Disability.

(b)
By Retirement: Regardless of the vesting schedule set forth in the Statement, in
the event of the Participant’s termination by retirement after age fifty-five
(55) and with at least ten (10) years of service with the Company or any
Subsidiary, the Participant shall immediately vest in 25% of the RSU for each
full year of employment with the Company or a Subsidiary measured from the Date
of Grant. All remaining unvested Shares under this RSU shall immediately
terminate and be forfeited to the Company as of the date of the Participant’s
termination of employment by Retirement. (For example, if the Participant
retires after the first anniversary of the Date of Grant, the Participant will
vest in 25% of the RSU with the remainder forfeited; if the Participant retires
after the second anniversary of the Date of Grant, the Participant will vest in
50% of the RSU with the remainder forfeited; if the Participant retires after
the third anniversary, the Participant will be entitled to an additional 25%
vesting as he or she would have already vested in 50% with the remainder
forfeited; and if the Participant retires after the fourth anniversary, the
Participant shall not receive any additional vesting as he or she would have
already vested in 100% of the RSU.)

(c)
For Other Reasons: Subject to Section 6, all unvested Shares under this RSU
shall immediately terminate and be forfeited to the Company as of the date of
the Participant’s termination of employment for any reason other than the
reasons set forth in Sections 3(a) and (b).





--------------------------------------------------------------------------------




(d)
Transfer: For the purposes of this Agreement, a transfer of the Participant’s
employment between the Company and any Subsidiary (or between Subsidiaries)
shall not be deemed a termination of employment.

4.Issuance of Shares for RSUs Subject to Code Section 409A. This Section 4
applies only to the extent that the Participant is a U.S. taxpayer and the RSUs
are treated as deferred compensation under Code Section 409A (for instance, if
the Participant becomes eligible for retirement vesting acceleration benefits
under Section 3(b) hereof prior to the date the RSUs are scheduled to fully vest
according to the Normal Vesting Schedule). Except as provided in this Section
and Section 6(a), the Shares will be issued on the date they vest in accordance
with the Normal Vesting Schedule, provided the Participant continues to be
employed by the Company or one of its Subsidiaries through the applicable
vesting date. If this Section 4 applies, the following rules set forth in
Sections 4(a), (b) and (c) also apply notwithstanding any provision to the
contrary in this Agreement.
(a)
Separation from Service. Any Shares that vest prior to the date that they were
otherwise scheduled to vest as set forth in the Normal Vesting Schedule by
reason of the Participant’s Separation from Service pursuant to Section 3(a),
3(b), 6(b), or 6(c) shall be issued or distributed to the Participant on or
within thirty (30) days following the earlier of (i) the first day of the
seventh (7th) month following the date of the Participant’s Separation from
Service or (ii) the date of the Participant’s death. Upon the expiration of such
period, all such Shares or other amounts shall be issued or distributed in a
lump sum to the Participant. For purposes of this Agreement, “Separation from
Service” means the Participant’s separation from service as determined in
accordance with Code Section 409A and the applicable standards of the Treasury
Regulations issued thereunder.

(b)
Change in Control. Any Shares that vest upon a termination of the RSU pursuant
to Section 6(a) hereof in connection with a 409A Change in Control shall be
issued or distributed in accordance with the plan-termination rules set forth in
Treasury Regulation Section 1.409A-3(j)(4)(ix) or, in the event the Company is
not able to make issuance or distribution in accordance with such regulation,
shall be issued or distributed on or within thirty (30) days following the
applicable date set forth in the Normal Vesting Schedule on which such Shares
were otherwise scheduled to become vested or, if the Participant dies or has a
Separation from Service before the applicable date set forth in the Normal
Vesting Schedule, any remaining Shares subject to the RSU that have not
previously been paid will be issued or distributed on or within thirty (30) days
following the first to occur of (i) the first day of the seventh (7th) month
following the date of the Participant’s Separation from Service or (ii) the date
of the Participant’s death. In the event that any issuance of vested Shares is
delayed until after a 409A Change in Control, instead of the issuance of Shares,
such portion of the RSU shall be settled in cash in an amount equal to the Fair
Market Value of such vested Shares, determined as of the date of the 409A Change
in Control.

(c)
Employment Taxes. In the event the employee portion of the U.S. federal, state
and local employment taxes required to be withheld by the Company (the
“Employment Taxes”) becomes due in a calendar year that precedes the year in
which the Shares are scheduled to be issued based on the Normal Vesting Schedule
(such as in the case where the Participant becomes eligible for retirement
vesting acceleration benefits under Section 3(b) hereof before the RSUs are
scheduled to fully vest according to the Normal Vesting Schedule), the
Participant shall, on or before the last business day of the calendar year in
which the Employment Taxes become due, deliver to the Company a check payable to
its order in the dollar amount equal to the Employment Taxes required to be
withheld with respect to those Shares. Alternatively, the Company is vested with
the authority, in its sole discretion, to collect the Employment Taxes from the
Participant by any of the other methods authorized in Section 13 hereof.



5.No Fractional Shares. In no event shall any fractional Shares be issued.
Accordingly, the total number of Shares to be issued at the time this RSU vests
shall, to the extent necessary, be rounded down to the next whole Share in order
to avoid the issuance of a fractional share.










--------------------------------------------------------------------------------




6.Change in Control.
(a)
Possible Acceleration on 409A Change in Control: Notwithstanding anything to the
contrary in this Agreement or in the Program, if a 409A Change in Control
occurs, the Board or the Committee may provide for either (i) the assumption,
substitution or exchange of this RSU by the acquiring or successor entity (or a
parent thereof) based upon, to the extent relevant under the circumstances, the
distribution or consideration payable to holders of the Shares upon or in
respect of such event, or (ii) the termination of this RSU upon such event;
provided, however, that if this RSU will terminate upon such event as provided
in clause (ii), this RSU, to the extent then outstanding and unvested, will
fully vest upon (or, to the extent necessary to give effect to this
acceleration, immediately prior to) such event.

(b)
Possible Acceleration on Certain Terminations: The following provisions of this
Section 6(b) apply notwithstanding anything to the contrary in this Agreement or
in the Program, but only to the extent that Section 6(c) does not apply in the
circumstances. In the event that, at any time during the Protected Period, the
Participant ceases to be employed by the Company or one of its Subsidiaries and
such termination is the result of a termination of employment either by the
Company or such Subsidiary without Cause or by the Participant for Good Reason,
this RSU, to the extent then outstanding and unvested, shall immediately vest in
full and be paid as provided in Section 2 or 4(a), as applicable; provided,
however, that in the case of such a termination of the Participant’s employment
that occurs prior to a 409A Change in Control, this RSU shall:

(i)
remain outstanding and unvested for a period of six (6) months following such
termination of employment and, should a 409A Change in Control occur during such
six-month period, shall vest in full upon the 409A Change in Control and shall
be paid as provided in Section 2 or 4(a), as applicable; and

(ii)
terminate and be forfeited at the end of such six-month period should no 409A
Change in Control occur during such six-month period.

For purposes of clarity, the accelerated vesting and any alternative timing of
payment provisions provided in Article 13 of the Program shall not apply to this
RSU.
(c)
Possible Acceleration on Certain Terminations - CIC Agreement: In the event that
the Participant ceases to be employed by the Company or one of its Subsidiaries
and, at the time of such cessation of employment, the Participant is a party to
a CIC Agreement, the extent (if any) to which this RSU, to the extent then
outstanding and unvested, would become vested in connection with such cessation
of employment shall be determined in accordance with and subject to the terms
and conditions of such CIC Agreement.

(d)
Definitions: For the purposes of this Agreement and notwithstanding any to the
contrary in the Program, the following definitions will apply:

(i)
“409A Change in Control” means a Change in Control; provided, however, that a
transaction shall not constitute a 409A Change in Control unless it is a “change
in the ownership or effective control” of the Company, or a change “in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code.

(ii)
“CIC Agreement” means a Change in Control Severance Agreement (or any similar or
successor written agreement) between the Participant and the Company that
provides for the accelerated vesting (or all or a portion) of the equity awards
granted by the Company to the Participant (to the extent then outstanding and
otherwise unvested) in connection with certain terminations of the Participant’s
employment and which, by its terms, would apply to the RSU (subject to any
applicable release or other conditions on such accelerated vesting as set forth
in such agreement).





--------------------------------------------------------------------------------




(iii)
The terms “Cause”, “Change in Control”, “Good Reason”, “Protected Period”, and
“Separation Benefits” have the respective meanings ascribed to such terms in the
Additional Defined Terms Appendix.

7.Notice of Termination. Any termination of the Participant’s employment by the
Company for Cause or by the Participant for Good Reason shall be communicated by
a written notice to the other party indicating the specific termination
provision in this Agreement relied upon, and setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Participant’s employment under the provision so indicated.


8.Restrictions on Transfer. This RSU may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.


9.Recapitalization. In the event there is any change in the Company’s Shares
through the declaration of stock dividends or through recapitalization resulting
in stock split-ups or through merger, consolidation, exchange of Shares, or
otherwise, the number and class of Shares subject to this RSU shall be equitably
adjusted by the Committee, in the manner determined in its sole discretion, to
prevent dilution or enlargement of rights.


10.Section 409A. This Section 10 applies only to the extent that the Participant
is a U.S. taxpayer. This Agreement is intended to either be exempt from or
comply with the requirements of Section 409A of the Code so as not to subject
the Participant to payment of any additional tax, penalty or interest imposed
under Code Section 409A. The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Participant. This Agreement may be
amended at any time, without the consent of any party, to avoid the application
of Code Section 409A in a particular circumstance or that is necessary or
desirable to satisfy any of the requirements under Code Section 409A, but the
Company shall not be under any obligation to make any such amendment. Nothing in
the Agreement shall provide a basis for any person to take action against the
Company or any affiliate based on matters covered by Code Section 409A,
including the tax treatment of any amount paid or RSU granted under the
Agreement, and neither the Company nor any of its Subsidiaries or affiliates
shall under any circumstances have any liability to any Participant or his
estate or any other party for any taxes, penalties or interest due on amounts
paid or payable under the this Agreement, including taxes, penalties or interest
imposed under Code Section 409A.


11.Beneficiary Designation. This Section 11 applies only if the Participant
resides in the U.S. The Participant may, from time to time, name any beneficiary
or beneficiaries (who may be named contingently or successively) to whom any
benefit under this Agreement is to be paid in case of his or her death before he
or she receives any or all such benefit. Each such designation shall revoke all
prior designations by the Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Secretary of the Company during the Participant’s lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant’s
death shall be paid to the Participant’s estate.


12.Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company until the Participant has obtained an ownership
interest in the Shares.


13.Responsibility for Taxes.
(a)
Regardless of any action the Company or the Participant’s employer (if
different) (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the Program that are legally applicable to
the Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains his or her
responsibility and that such liability may exceed the amount actually withheld
by the Company or the Employer. The Participant further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this RSU, including the grant or vesting of this RSU, the issuance of Shares
on the applicable vesting date,





--------------------------------------------------------------------------------




the subsequent sale of any Shares acquired at vesting of the RSU and the receipt
of any dividends; and (2) do not commit and are under no obligation to structure
the terms of the grant or any aspect of the RSU to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant becomes subject to tax and/or social
security contributions in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable, tax and/or social security contribution
withholding event, as applicable, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(b)
Prior to any relevant taxable, tax and/or social security contribution
withholding event, the Participant shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Company and/or the
Employer, at their sole discretion, to satisfy the obligations with respect to
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid to him or her by the
Company and/or the Employer or from any equivalent cash payment received upon
vesting of the RSU; or (ii) withholding from the proceeds of the sale of Shares
acquired at vesting of the RSU, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or (iii) withholding in Shares to be issued upon vesting of
the RSU. In the event Tax-Related Items are recovered by withholding in Shares,
to avoid negative accounting treatment, the Company will withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
will be deemed to have been issued the full number of Shares subject to the
vested RSU, notwithstanding that a number of the Shares is held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Program. In the event Tax-Related Items are
recovered by any of the other methods described in this Section 13, the Company
or the Employer may withhold or account for Tax-Related Items by considering
maximum applicable rates.

(c)
Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items and/or Employment Taxes that the Company or the Employer may
be required to withhold or account for as a result of Participant’s
participation in the Program that cannot be satisfied by the means described in
this Section 13 or in Section 4(c). The Company may refuse to issue or deliver
Shares or the proceeds of the sale of Shares to the Participant if the
Participant fails to comply with Participant’s obligation in connection with the
Tax-Related Items and/or Employment Taxes.



14.Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment with the Employer, nor shall
this Agreement interfere in any way with the Employer’s right to terminate the
Participant’s employment at any time with or without cause.


15.Miscellaneous.
(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Program, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Program. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to this Award, as it may deem
advisable for regulatory compliance, including, without limitation, restrictions
under applicable U.S. federal securities laws, under the requirements of any
stock exchange or market upon which such Shares are then listed and/or traded,
and under any state or foreign securities laws applicable to such Shares. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Program and this Agreement, all of which shall be binding upon the
Participant.

(b)
The Board may terminate, amend, suspend or modify the Program and the Committee
may amend this RSU at anytime; provided, however, that no such termination,
amendment, suspension or





--------------------------------------------------------------------------------




modification of the Program or amendment of this Award may in any material way
adversely affect the Participant’s rights under this Agreement, without the
express consent of the Participant.
(c)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of U.S. federal, state and foreign securities law in exercising his
or her rights under this Agreement.

(d)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

(e)
All obligations of the Company under the Program and this Agreement, with
respect to this Award, shall, to the extent legally permissible, be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.



16.Nature of Grant. In accepting the RSU, the Participant acknowledges,
understands and agrees that:
(a)
the Program is established voluntarily by the Company and is discretionary in
nature;

(b)
the grant of the RSU by the Company is voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;

(c)
all decisions with respect to future RSU grants, if any, will be at the sole
discretion of the Company;

(d)
the Participant is voluntarily participating in the Program;

(e)
the RSU and any Shares acquired under the Program are not part of normal or
expected compensation or salary;

(f)
unless otherwise agreed with the Company, the RSU and any Shares acquired under
the Program, and the income and value of the same, are not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of a Subsidiary or affiliate of the Company;

(g)
the RSU grant and the Participant’s participation in the Program shall not be
interpreted to form an employment contract or relationship with the Company or
the Employer or any Subsidiary or affiliate of the Company;

(h)
the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i)
for purposes of the RSU, the Participant’s employment will be considered
terminated as of the date the Participant is no longer actively providing
services to the Company or the Employer (regardless of the reason for such
termination and whether or not later found invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any), and unless otherwise provided in
this Agreement or decided by the Committee, the Participant’s right to vest in
the RSU under the Program, if any, will terminate effective as of such date and
will not be extended by any notice period (e.g., active employment would not
include a period of “garden leave” or similar period mandated under employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any); furthermore, the Committee shall
have the exclusive discretion to determine when the Participant is no longer
actively providing services for purposes of the RSU;

(j)
for Participants who reside outside the U.S., the following additional
provisions shall apply:

(i)
the RSU and any Shares acquired under the Program are not intended to replace
any pension rights or compensation;

(ii)
RSU and the underlying Shares are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer and are outside the scope of Participant’s employment agreement, if
any; such items shall not be included in or part of any for any calculation of
any severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer;

(iii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSU resulting from termination of the Participant’s employment by the
Company or the Employer (whether or not in breach of local labor laws) and in
consideration of the grant





--------------------------------------------------------------------------------




of the RSU to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company or the
Employer, waives his or her ability, if any, to bring any such claim and
releases the Company and the Employer from any such claim, if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Program, the Participant shall be deemed to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and
(iv)
the Participant acknowledges and agrees that neither the Company, the Employer
or any Subsidiary or affiliate shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the RSU or of any amounts due to the
Participant pursuant to the vesting of the RSU or the subsequent sale of any
Shares acquired upon settlement.



17.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Program, or his or her acquisition or sale of
the underlying Shares. The Participant is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding the Participant’s
participation in the Program before taking any action related to the Program.


18.Data Privacy Notice and Consent. This Section 18 applies if the Participant
resides outside the U.S. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Agreement and any other grant
materials, by and among, as applicable, the Employer, the Company and any
Subsidiary or affiliate of the Company for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Program.
The Participant understands that the Company and the Employer hold certain
personal information about him or her, including, but not limited to, his or her
name, home address and telephone number, date of birth, social insurance number
or other identification numbers, salary, nationality, job title, any Shares or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Program (“Data”). The Participant understands that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Program (presently or in the future), that these recipients
may be located in Participant’s country or elsewhere (e.g., the United States),
and that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.
The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Program, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Shares received upon vesting of the
RSUs may be deposited. The Participant understands that he or she is providing
the consents herein on a purely voluntary basis. The Participant further
understands that Data will be held only as long as is necessary to implement,
administer and manage Participant’s participation in the Program. Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Participant understands, however, that refusing or withdrawing
his or her consent may affect his or her ability to participate in the Program,
but will not adversely affect his or her employment status or service or career
with the Employer. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.
19.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.




--------------------------------------------------------------------------------




20.Dispute Resolution. The Participant shall have the right and option to elect
to have any good faith dispute or controversy arising under or in connection
with this Agreement settled by litigation or arbitration.  If arbitration is
selected, such proceeding shall be conducted by final and binding arbitration
before a panel of three (3) arbitrators in accordance with the rules and under
the administration of the American Arbitration Association.


21.Governing Law and Venue. To the extent not preempted by U.S. federal law,
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, U.S.A.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award, the Program or the
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted in the courts of Orange County, California, or the federal courts for
the United States for the Central District of California, and no other courts,
where this grant is made and/or to be performed.
22.Language. If Participant has received this Agreement or any other document
related to the Program translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


23.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Program
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Program through an
online or electronic system established and maintained by the Company or a third
party designated by the Company.


24.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that the Participant may be subject to insider trading restrictions and/or
market abuse laws in applicable jurisdictions, including the United States and
the Participant’s country of residence (if different), which may affect his or
her ability to acquire or sell Shares or rights to Shares (e.g., Options) under
the Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions, including the United States and the Participant’s country of
residence).  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy.  The Participant is responsible for ensuring
compliance with any applicable restrictions and is advised to consult his or her
personal legal advisor on this matter.


25.Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant
acknowledges that, depending on his or her country, the Participant may be
subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Shares
or cash (including dividends and the proceeds arising from the sale of Shares)
derived from his or her participation in the Program, in, to and/or from a
brokerage/bank account or legal entity located outside the Participant’s
country. The applicable laws of the Participant’s country may require that the
Participant reports such accounts, assets, the balances therein, the value
thereof and/or the transactions related thereto to the applicable authorities in
such country. The Participant acknowledges that he or she is responsible for
ensuring compliance with any applicable foreign asset/account, exchange control
and tax reporting requirements and is advised to consult his or her personal
legal advisor on this matter.


26.Non-U.S. Countries Additional Terms Appendix. Notwithstanding any provisions
in this Agreement, the RSU shall be subject to any special terms and conditions
for the Participant’s country set forth in the Non-U.S. Countries Additional
Terms Appendix. Moreover, if the Participant relocates to one of the countries
included in the Non-U.S. Countries Additional Terms Appendix, the special terms
and conditions for such country shall apply to the Participant, to the extent
that the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate
administration of the Program.


27.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Program, on the RSU
and on any Shares acquired at vesting of the RSU, to the extent the Company
determines it is necessary or advisable to comply with local law or facilitate
the administration of the




--------------------------------------------------------------------------------




Program, and to require the Participant to accept any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


28.Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other Participant.


29.Benefit Limit. Notwithstanding anything else contained herein or in the
Program to the contrary, in the event that any payments or benefits to which the
Participant becomes entitled in accordance with the provisions of this Agreement
(or any other agreement with the Company) would otherwise constitute a parachute
payment under Code Section 280G(b)(2), then such payments and/or benefits will
be subject to reduction to the extent necessary to assure that the Participant
receives only the greater of (i) the amount of those payments which would not
constitute such a parachute payment or (ii) the amount which yields the
Participant the greatest after-tax amount of benefits after taking into account
any excise tax imposed under Code Section 4999 on the payments and benefits
provided the Participant under this Agreement (or on any other payments or
benefits to which the Participant may become entitled in connection with any
change in control or ownership of the Company or the subsequent termination of
his or her employment with the Company).
Should a reduction in benefits be required to satisfy the benefit limit of this
Section 29, then the portion of any parachute payment otherwise payable in cash
to the Participant shall be reduced to the extent necessary to comply with such
benefit limit. Should such benefit limit still be exceeded following such
reduction, then the number of shares which would otherwise vest on an
accelerated basis under each of the Participant’s options or other equity awards
(based on the amount of the parachute payment attributable to each such option
or equity award under Code Section 280G) shall be reduced to the extent
necessary to eliminate such excess, with such reduction to be made in the same
chronological order in which those awards were made.
In the event there is any disagreement between the Participant and the Company
as to whether one or more payments or benefits to which the Participant becomes
entitled constitute a parachute payment under Code Section 280G or as to the
determination of the present value thereof, such dispute will be resolved as
follows:
(a)
In the event the Treasury Regulations under Code Section 280G (or applicable
judicial decisions) specifically address the status of any such payment or
benefit or the method of valuation therefor, the characterization afforded to
such payment or benefit by the Regulations (or such decisions) will, together
with the applicable valuation methodology, be controlling.

(b)
In the event Treasury Regulations (or applicable judicial decisions) do not
address the status of any payment in dispute, the matter will be submitted for
resolution to independent auditors selected and paid for by the Company.  The
resolution reached by the independent auditors will be final and controlling;
provided, however, that if in the judgment of the independent auditors, the
status of the payment in dispute can be resolved through the obtainment of a
private letter ruling from the Internal Revenue Service, a formal and proper
request for such ruling will be prepared and submitted by the independent
auditors, and the determination made by the Internal Revenue Service in the
issued ruling will be controlling.  All expenses incurred in connection with the
preparation and submission of the ruling request shall be paid by the Company.

(c)
In the event Treasury Regulations (or applicable judicial decisions) do not
address the appropriate valuation methodology for any payment in dispute, the
present value thereof will, at the independent auditor’s election, be determined
through an independent third-party appraisal, and the expenses incurred in
obtaining such appraisal shall be paid by the Company.



*    *     *    *
By the Participant’s electronic acceptance of the Agreement and participation in
the Program, the Participant agrees that this RSU is granted under and governed
by the terms and conditions of the Program and this Agreement, including the
Appendices and the Statement.




--------------------------------------------------------------------------------




NON-U.S. COUNTRIES ADDITIONAL TERMS APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF THE
EDWARDS LIFESCIENCES CORPORATION
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




Terms and Conditions
This Non-U.S. Countries Additional Terms Appendix includes additional terms and
conditions that govern the RSU granted to the Participant under the Program if
the Participant resides in one of the non-U.S. countries listed below. Certain
capitalized terms used but not defined in this Non-U.S. Countries Additional
Terms Appendix have the meanings set forth in the Program and/or the Agreement.
Notifications
This Non-U.S. Countries Additional Terms Appendix also includes information
regarding exchange controls and certain other issues of which the Participant
should be aware with respect to his or her participation in the Program. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of March 2015. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that the
Participant not rely on the information in this Non-U.S. Countries Additional
Terms Appendix as the only source of information relating to the consequences of
his or her participation in the Program because the information may be out of
date at the time that the RSU vests or the Participant sells Shares acquired
under the Program.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to his or her situation.
Finally, the Participant understands that if the Participant is a citizen or
resident of a country other than the one in which the Participant is currently
working, transfers employment after the Date of Grant, or is considered a
resident of another country for local law purposes, the information contained
herein may not apply to the Participant and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply.
AUSTRALIA
Terms and Conditions
Award Payable Only in Shares. The grant of this RSU does not provide the
Participant with a right to receive a cash payment; this RSU is payable only in
Shares.
Australian Addendum. The RSU is subject to the terms of this Agreement, the
Program, the Australian Addendum to the Program and the specific relief granted
by the Australian Securities and Investment Commission under ASIC Instrument
13-0478. As a condition of the specific relief, the Participant will receive an
Offer Document which sets forth certain key terms of the RSU, as well as the
risks inherent in investment in Shares and a summary of the Australian tax
consequences of the RSU.
Notifications
Securities Law Information. If the Participant acquires Shares pursuant to the
RSU and offers the Shares for sale to a person or entity resident in Australia,
the offer may be subject to disclosure requirements under Australian law. The
Participant should obtain legal advice on disclosure obligations prior to making
any such offer.




--------------------------------------------------------------------------------




AUSTRIA
Notifications
Exchange Control Notification. If the Participant holds Shares acquired under
the Program outside of Austria (e.g., in a U.S. brokerage account), a reporting
obligation to the Austrian National Bank will apply. An exemption applies if the
value of the securities held outside Austria as of December 31 does not exceed
€5,000,000 or the value of the securities as of any quarter does not exceed
€30,000,000. If the former threshold is exceeded, the annual reporting
obligations are imposed, whereas if the latter threshold is exceeded, then
quarterly reports must be submitted. The annual reporting date is December 31;
the deadline for filing the annual report is January 31 of the following year.
If the quarterly reporting is required, the reports must be filed on or before
the 15th day of the month following the last day of the quarter.
If the Participant holds cash (e.g., dividends or proceeds from the sale of
Shares) outside of Austria (e.g., in a U.S. brokerage or bank account), he or
she will be subject to monthly reporting if the transaction volume of all cash
accounts abroad is €3,000,000 or greater. In this case, transfers of cash into
or out of the cash accounts and the balances of such accounts must be reported
monthly, as of the last day of the month, on or before the 15th day of the
following month, using the form “Meldungen SI-Forderungen und/oder
SI-Verpflichtungen.”
BELGIUM
Notifications
Tax Compliance. The Participant is required to report any taxable income
attributable to the RSU on the Participant’s annual tax return.
Foreign Asset and Account Reporting. The Participant is required to report any
bank accounts opened and maintained outside Belgium on the Participant’s annual
tax return. In a separate report, the Participant is required to report to the
National Bank of Belgium any bank accounts opened and maintained outside
Belgium.
BRAZIL
Terms and Conditions
Compliance with Law. By accepting the RSU, the Participant agrees to comply with
applicable Brazilian laws and to report and pay any and all Tax-Related Items
associated with the vesting of the RSU and the sale of Shares obtained pursuant
to the RSU.
Labor Law Acknowledgment. By accepting the RSU, the Participant agrees that he
or she is (i) making an investment decision, (ii) the Shares will be issued to
the Participant only if the vesting conditions are met, and (iii) the value of
the underlying Shares is not fixed and may increase or decrease in value over
the vesting period without compensation to the Participant.
Notifications
Foreign Asset and Account Reporting. If the Participant holds assets and rights
outside Brazil with an aggregate value equal to exceeding US$100,000, then the
Participant will be required to prepare and submit to the Central Bank of Brazil
an annual declaration of such assets and rights. Assets and rights that must be
reported include Shares acquired under the Program. Please note that foreign
individuals holding Brazilian visas are considered Brazilian residents for
purposes of this reporting requirement and must declare at least the assets held
abroad that were acquired subsequent to the date of admittance as a resident of
Brazil.




--------------------------------------------------------------------------------




CANADA
Terms and Conditions
Termination of Employment. This provision supplements Section 16(i) of the
Agreement.
In the event of termination of his or her employment (regardless of the reason
for such termination and whether or not later found invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant's employment agreement, if any), the Participant’s
right to receive any RSU and vest under the Program, if any, will terminate
effective as of (1) the date that the Participant is no longer actively employed
by the Company or the Employer, or at the discretion of the Committee, (2) the
date the Participant receives notice of termination of employment from the
Employer, if earlier than (1), regardless of any notice period or period of pay
in lieu of such notice required under local law (including, but not limited to
statutory law, regulatory law and/or common law); the Company shall have the
exclusive discretion to determine when the Participant is no longer employed for
purposes of the RSU.
Data Privacy. The following provision will apply if the Participant is a
resident of Quebec and supplements Section 18 of the Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Program. The Participant further authorizes the Company and any Subsidiary or
affiliate and the Program administrator to disclose and discuss the Program with
their advisors. The Participant further authorizes the Employer to record such
information and to keep such information in the Participant’s employee file.
French Language Provision. The following provision will apply if the Participant
is a resident of Quebec:
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procedures
judiciaries intentées, directement ou indirectement, relativement à la présente
convention.
Notification
Securities Law Notice. The Participant is permitted to sell Shares acquired
through the Program through the designated broker appointed under the Program,
if any, provided the resale of Shares acquired under the Program takes place
outside of Canada through the facilities of a stock exchange on which the shares
are listed. The Company’s Shares are currently listed on the New York Stock
Exchange.
CHINA
Terms and Conditions
Immediate Sale of Shares. This provision supplements Section 2 of the Agreement:
Due to regulatory requirements in the PRC, upon the vesting and settlement of
the RSU, the Participant agrees to the immediate sale of any Shares to be
issued. The Participant further agrees that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of such Shares
(on the Participant’s behalf pursuant to this authorization), and the
Participant expressly authorizes the Company’s designated broker to complete the
sale of such Shares. The Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price. Upon the sale of the Shares, the Company agrees to pay the
cash proceeds from the sale, less any brokerage fees or commissions, to the
Participant in accordance with any applicable exchange




--------------------------------------------------------------------------------




control laws and regulations and provided any liability for Tax-Related Items
resulting from the vesting of the RSU has been satisfied.
Exchange Control Requirements. Due to exchange control laws in the PRC, if the
Participant is a PRC national, he or she will be required to immediately
repatriate the cash proceeds from the sale of the Shares to the PRC. The
Participant understands and agrees that such cash proceeds will need to be
repatriated to the PRC through a special exchange control account established by
the Company, a Subsidiary, or the Employer, and the Participant hereby consents
and agrees that any proceeds from the sale of Shares may be transferred to such
special account prior to being received by him or her.


The Participant further understands and agrees that there will be a delay
between the date the Shares are sold and the date the cash proceeds are
distributed to the Participant. The Participant also understands and agrees that
the Company is not responsible for any currency fluctuation that may occur
between the date the Shares are sold and the date the cash proceeds are
distributed to the Participant.


The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in the PRC.


Notifications


Foreign Asset and Account Reporting. The Participant may be required to report
to the State Administration of Foreign Exchange all details of their foreign
financial assets and liabilities, as well as details of any economic
transactions conducted with non-PRC residents. The Participant should consult
with his or her personal advisor in order to ensure compliance with applicable
reporting requirements.


COLOMBIA
Terms and Conditions
Labor Law Acknowledgment. This provision supplements the acknowledgment
contained in Section 16 of the Agreement:
The Participant acknowledges that, pursuant to Article 128 of the Colombian
Labor Code, the Program and related benefits do not constitute a component of
his or her “salary” for any legal purpose.
CZECH REPUBLIC
Notifications
Exchange Control Information. The Czech National Bank may require the
Participant to fulfill certain notification duties in relation to the RSU and
the opening and maintenance of a foreign account. However, because exchange
control regulations change frequently and without notice, the Participant should
consult the Participant’s personal legal advisor prior to the vesting of the RSU
to ensure compliance with current regulations. It is the Participant’s
responsibility to comply with applicable Czech exchange control laws.
DENMARK
Terms and Conditions
Nature of Grant. This provisions supplements Section 16 of the Agreement:
By accepting the RSU, the Participant acknowledges, understands and agrees that
this grant relates to future services to be performed and is not a bonus or
compensation for past services.




--------------------------------------------------------------------------------




Notifications
Exchange Control and Tax Notification. The Participant may hold Shares acquired
under the Program in a safety-deposit account (e.g., a brokerage account) either
with a Danish bank or with an approved foreign broker or bank. If the Shares are
held with a foreign broker or bank, then the Participant is required to inform
the Danish Tax Administration about the safety-deposit account. For this
purpose, the Participant must file a Form V (Erklaering V) with the Danish Tax
Administration. Both the Participant and the broker or bank must sign the Form
V. By signing the Form V, the broker or bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the Shares in the account. If the applicable broker or
bank does not sign the Form V for any reason, the Participant is solely
responsible for providing the necessary information to the Danish Tax
Administration. By signing the Form V, the Participant authorizes the Danish Tax
Administration to examine the account.
In addition, if the Participant opens a brokerage account or a deposit account
with a U.S. bank, then because the account can hold cash, it will be treated as
a deposit account. Therefore, the Participant must also file a Form K
(Erklaering K) with the Danish Tax Administration. Both the Participant and the
broker must sign the Form K. By signing the Form K, the broker undertakes an
obligation, without further request each year, to forward information to the
Danish Tax Administration concerning the content of the deposit account. The
Danish Tax Administration may grant an exemption from the requirement for the
broker or bank to sign the Form K. A request can be made as part of the Form K.
If the applicable broker or bank does not sign the Form K for any reason, the
Participant is solely responsible for providing the necessary information to the
Danish Tax Administration. By signing the Form K, the Participant authorizes the
Danish Tax Administration to examine the account.
DOMINICAN REPUBLIC
There are no country-specific provisions.
FINLAND
There are no country-specific provisions.




--------------------------------------------------------------------------------




FRANCE
Terms and Conditions
Language Consent. By accepting the RSU, the Participant confirms having read and
understood the Agreement and the Program, including all terms and conditions
included therein, that were provided in the English language. The Participant
accepts the terms of these documents accordingly.
En acceptant le RSU, vous confirmez avoir lu et compris ce Contrat et le
Program, inclutant tous leur termes et conditions, qui lui ont été transmis en
langue anglaise. Vous acceptez les dispositions de ces documents en connaissance
de cause.
Notifications
Foreign Asset and Account Reporting. If the Participant holds cash or Shares
outside of France, he or she must declare all foreign bank and brokerage
accounts (including any accounts that were opened or closed during the tax year)
on an annual basis on form No. 3916, together with their income tax return.
Failure to complete this reporting triggers penalties for a French resident
Participant. Further, the Participant with foreign account balances exceeding
€1,000,000 may have additional monthly reporting obligations. The Participant
should consult with his or her personal tax advisor to ensure compliance with
applicable reporting obligations.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If the Participant makes or
receives a cross-border payment in excess of €12,500 (e.g., proceeds from the
sale of Shares acquired under the Program), he or she must report the payment to
the German Federal Bank electronically using the “General Statistics Reporting
Portal” available via the Bank’s website (www.bundesbank.de).
GREECE
There are no country-specific provisions.
HONG KONG
Terms and Conditions
Form of Payment. Notwithstanding any discretion contained in the Program, vested
RSUs shall be paid in whole Shares only.
Share Sale Restriction. Shares received at vesting are accepted as a personal
investment. In the event that the RSU vests and Shares are issued to the
Participant (or his or her heirs) within six months of the Date of Grant, the
Participant (or his or her heirs) agree that the Shares will not be offered to
the public or otherwise disposed of prior to the six-month anniversary of the
Date of Grant.
Notifications
Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Participant is advised to
exercise caution in relation to the offer. If the Participant is in any doubt
about any of the contents of this document, he or she should obtain independent
professional advice. Neither the grant of the RSU nor the issuance of Shares
upon vesting of the RSU constitutes a public offering of securities under Hong
Kong law and is available only to employees of the Company and its Subsidiaries.
The Agreement, including the Appendices, the Program and other incidental
communication materials distributed in connection with the RSU (i) have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public




--------------------------------------------------------------------------------




offering of securities under the applicable securities legislation in Hong Kong,
and (ii) are intended only for the personal use of each eligible employee of the
Company or its Subsidiaries and may not be distributed to any other person.
Nature of Scheme. The Company specifically intends that the Program will not be
an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
INDIA
Notifications
Exchange Control Information. The Participant understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Program to
India within 90 days of receipt. The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the Participant deposits the
foreign currency. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.
Foreign Account and Asset Reporting. The Participant is required to declare any
foreign bank accounts and assets (including Shares acquired under the Program)
on his or her annual tax return. The Participant should consult with his or her
personal tax advisor to ensure compliance with applicable reporting obligations.
IRELAND
Notifications
Director Notification Obligation. If the Participant is a director, shadow
director or secretary of an Irish Subsidiary of the Company, then the
Participant is subject to certain notification requirements under Section 53 of
the Companies Act. Among these requirements is an obligation to notify the Irish
Subsidiary in writing within five (5) business days when the Participant
receives an interest (e.g., RSUs, Shares) in the Company and the number and
class of shares or rights to which the interest relates. In addition, the
Participant must notify the Irish Subsidiary within five (5) business days when
the Participant sells Shares acquired under the Program. This notification
requirement also applies to any rights or Shares acquired by the Participant’s
spouse or children (under the age of 18).
ITALY
Terms and Conditions
Data Privacy. This provision replaces in its entirety Section 18 of the
Agreement:
Data Privacy Notice. The Participant understands that the Employer and/or the
Company holds certain personal information about the Participant, including, but
not limited to, his or her name, home address and telephone number, date of
birth, national insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all RSUs or other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in his or her favor (“Data”), for the purpose of
implementing, administering and managing the Program.
The Participant is aware that providing the Company with his or her Data is
necessary for the performance of the Agreement and that his or her refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect his or her ability to participate in the
Program. The Controller of personal data processing is Edwards Lifesciences
Corporation, One Edwards Way, Irvine, California 92614, U.S.A., and, pursuant to
D.lgs 196/2003, its representative in Italy is Marianna Lupo with registered
office at Edwards Lifesciences Italia SpA Via Patecchio, 4, 20141 Milan Italy.
The Participant understands that Data may be transferred to third parties
assisting in the implementation, administration and management of the Program,
including any transfer required to a broker or other third party




--------------------------------------------------------------------------------




with whom cash from the sale of Shares acquired pursuant to this RSU may be
deposited. Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in the
Participant’s country, or elsewhere, including outside of the European Union and
the recipient’s country may have different data privacy laws and protections
than his or her country. The processing activity, including the transfer of the
Participant’s personal data abroad, out of the European Union, as herein
specified and pursuant to applicable laws and regulations, does not require the
Participant’s consent thereto as the processing is necessary for the performance
of contractual obligations related to the implementation, administration and
management of the Program. The Participant understands that Data processing
relating to the purposes above specified shall take place under automated or
non-automated conditions, anonymously when possible, that comply with the
purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations, with specific
reference to D.lgs. 196/2003.
The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage his or her
participation in the Program. The Participant understands that, pursuant to art
7 of D.lgs 196/2003, the Participant has the right, including but not limited
to, access, delete, update, request the rectification of his or her Data and
cease, for legitimate reasons, the Data processing. Furthermore, the Participant
is aware that his or her Data will not be used for direct marketing purposes. In
addition, the Data provided can be reviewed and questions or complaints can be
addressed by contacting the Participant’s local human resources representative.
Grant Terms Acknowledgment. By accepting the RSU, the Participant acknowledges
that the Participant has received a copy of the Program and the Agreement and
has reviewed the Program and the Agreement, including the Appendices, in their
entirety and fully understands and accepts all provisions of the Program and the
Agreement, including the Appendices. The Participant further acknowledges having
read and specifically approves the following sections of the Agreement: Section
13 (Responsibility for Taxes), Section 15 (Miscellaneous), Section 16 (Nature of
Grant), Section 21 (Governing Law and Venue), Section 27 (Imposition of Other
Requirements), and the Data Privacy provision contained in this Non-U.S.
Countries Additional Terms Appendix.
Notifications
Foreign Asset and Account Reporting. The Participant is required to report in
the Participant’s annual tax return (on UNICO Form, RW Schedule, or on a special
form if the Participant is not required to file a tax return) any investments or
assets (including Shares or proceeds from the sale of Shares acquired under the
Program) held outside of Italy if the investment or asset may give rise to
income in Italy.
JAPAN
Notifications
Foreign Asset and Account Reporting. If the Participant holds assets outside of
Japan with a value exceeding €50,000,000 (as of December 31 each year), he or
she is required to comply annual tax reporting obligations with respect to such
assets. The Participant is advised to consult with his or her personal tax
advisor to ensure that he or she is properly complying with applicable reporting
obligations.
KOREA
Notifications
Foreign Asset and Account Reporting. Korean residents must declare all foreign
financial accounts (i.e., non-Korean bank accounts, brokerage accounts, etc.)
they hold in any foreign country that does not enter into an “inter-governmental
agreement for automatic exchange of tax information” with Korea, to the Korean
tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency) on any month-end date during a calendar year. Korean residents should
consult their personal tax advisor to determine their personal reporting
obligations.




--------------------------------------------------------------------------------




MEXICO
Terms and Conditions
Labor Law Acknowledgement. In accepting the RSU, the Participant expressly
recognizes that the Company with registered offices at One Edwards Way, Irvine,
California 92614, U.S.A., is solely responsible for the administration of the
Program and that his or her participation in the Program and acquisition of
Shares does not constitute an employment relationship between the Participant
and the Company since the Participant is participating in the Program on a
wholly commercial basis and his or her sole Employer is Edwards Lifesciences
México S.A. de C.V. (“Edwards Mexico”) with registered offices at Av. Santa Fé
505 - Oficina 203, Col. Cruz Manca Santa Fé, Cuajimalpa, México D.F. C.P. 05349.
Based on the foregoing, the Participant expressly recognizes that the Program
and the benefits that the Participant may derive from participating in the
Program do not establish any rights between the Participant and the Employer,
Edwards Mexico, and do not form part of the employment conditions and/or
benefits provided by Edwards Mexico and any modification of the Program or its
termination shall not constitute a change or impairment of the terms and
conditions of his or her employment.
The Participant further understands that his or her participation in the Program
is as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
the Participant’s participation at any time without any liability to the
Participant.
Finally, the Participant hereby declares that the Participant does not reserve
any action or right to bring any claim against the Company for any compensation
or damages regarding any provision of the Program or the benefits derived under
the Program, and the Participant therefore grants a full and broad release to
the Company, its Subsidiaries, branches, representation offices, shareholders,
officers, agents or legal representatives with respect to any claim that may
arise.
Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política
Al aceptar el RSU, usted expresamente recononce que la Compañía y sus oficinas
registradas en One Edwards Way, Irvine, California 92614, U.S.A., es el único
responsable de la administración del Program y que su participación en el mismo
y la compra de Acciones no constituye de ninguna manera una relación laboral
entre usted y la Compañía, toda vez que su participación en el Program deriva
únicamente de una relación comercial con Edwards Lifesciences México S.A. de
C.V. («Edwards México») y sus oficinas registradas en Av. Santa Fé 505 - Oficina
203, Col. Cruz Manca Santa Fé, Cuajimalpa, México D.F. C.P. 05349. Derivado de
lo anterior, usted expresamente reconoce que el Program y los beneficios que
pudieran derivar del mismo no establecen ningún derecho entre usted y su
Empleador, Edwards México, y no forman parte de las condiciones laborales y/o
prestaciones otorgadas por Edwards México, y expresamente usted reconoce que
cualquier modificación al Program o la terminación del mismo de manera alguna
podrá ser interpretada como una modificación de sus condiciones de trabajo.
Asimismo, usted entiende que su participación en el Program es el resultado de
una decisión unilateral y discrecional de la Compañía, por lo tanto, la Compañía
se reserva el derecho absoluto de modificar y/o terminar su participación en
cualquier momento, sin ninguna responsabilidad hacia usted.
Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de la Compañía, por cualquier compensación o daño
en relación con cualquier disposición del Program o de los beneficios derivados
del mismo, y en consecuencia usted otorga un amplio y total finiquito a la
Compañía, sus afiliadas, sucursales, oficinas de representación, accionistas,
directores, agentes y representantes legales con respecto a cualquier demanda
que pudiera surgir.
NETHERLANDS
Terms and Conditions




--------------------------------------------------------------------------------




Labor Law Acknowledgment. By accepting the RSU, the Participant acknowledges
that: (i) the RSU is intended as an incentive to remain employed with the
Employer and is not intended as remuneration for labor performed; and (ii) the
RSU is not intended to replace any pension rights or compensation.
Data Privacy. This provision replaces in its entirety Section 18 of the
Agreement:
The Participant understands that the Employer, the Company and any Subsidiary or
affiliate may hold certain personal information about him or her, including,
without limitation, the Participant’s name, home address and telephone number,
date of birth, social insurance or other identification number, salary,
nationality, job title, any shares or directorships held in the Company or
Subsidiary, details of all RSUs, or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in your favor (“Data”), for
the exclusive purpose of implementing, managing and administering his or her
participation in the Program.
The Participant also understands that providing the Company with the Data is
necessary for the performance of the Program and that his or her refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect his or her ability to participate in the
Program, but will not adversely affect his or her employment status or service
or career with the Employer.
The Controller of the processing activities under the Program is Edwards
Lifesciences Corporation with registered offices at One Edwards Way, Irvine,
California 92614, U.S.A., and its representative in the Netherlands is Edwards
Lifesciences B.V. or BMEYE BV, depending on the Participant's Employer, with
registered offices at Verlengde Poolseweg 16, 4818 CL Breda, The Netherlands,
and Hoogoorddreef 60, 1101 BE Amsterdam, The Netherlands, respectively.
The Participant understands that the Data will be transferred to the broker
designated by the Company or such other stock plan service provider as may be
selected in the future, or other third parties involved in the implementation,
management and administration of the Program. These service providers only act
upon the explicit instructions of the Controller and do not process the Data for
any other purpose. In addition, the Company has ensured that these service
providers have appropriate technical and organizational security measures in
place to guarantee an adequate level of protection. Likewise, as part of the
processing operations, the Company will from time to time need to make some of
the Data available to judicial and regulatory authorities (including the tax
authorities), and to the Company’s accountants, auditors, lawyers and other
outside professional advisers, to implement, administer and manage the
Participant’s participation in the Program. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere and that
the recipients’ country (e.g., the United States) may not have or have different
data privacy laws and protection than the Participant’s country. When
appropriate, the Controller will take the appropriate steps to guarantee an
adequate level of protection similar to the level of protection of the
Participant’s country.
The Controller will take steps to ensure the Data is accurate and up to date.
From time to time the Participant will be requested to review and update the
Data. The Data will only be held for as long as it is appropriate for the
implementation, administration and management of the Participant’s participation
in the Program. The Participant understands that he or she has the right to,
without limitation, access, delete, update, correct, or block the Data
processing.
In addition, Data provided can be reviewed and questions or complaints can be
addressed by contacting the local human resources representative.
NEW ZEALAND
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.




--------------------------------------------------------------------------------




POLAND
Notifications
Foreign Asset and Account Reporting. Polish residents holding foreign securities
(including Shares) and/or maintaining accounts abroad must report information to
the National Bank of Poland on transactions and balances of the securities and
cash deposited in such accounts if the value of such transactions or balances
(when combined with all other assets held abroad) exceeds PLN 7 million. If
required, the reports are due on a quarterly basis by the 20th day following the
end of each quarter. The reports are filed on special forms available on the
website of the National Bank of Poland.
Exchange Control Information. If a Polish resident transfers funds in excess of
€15,000 into or out of Poland, the funds must be transferred via a Polish bank
account or financial institution. Polish residents are required to retain the
documents connected with a foreign exchange transaction for a period of five
years measured from the end of the year in which the relevant transaction
occurred.
PORTUGAL
Terms and Conditions
English Language Consent. The Participant hereby expressly declares that he or
she has full knowledge of the English language and has read, understood and
fully accepts and agrees with the terms and conditions established in the
Program and the Agreement.
Consentimento de Lingua Inglesa.  O beneficiário pelo presente declara
expressamente que tem pleno conhecimento da língua Inglesa e que leu,
compreendeu e totalmente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo.
Notifications
Exchange Control Information. Residents of Portugal who acquire Shares under the
Program may be required to file a report with the Portuguese Central Bank for
statistical purposes (unless the Participant arranges to have the Shares
deposited with a Portuguese financial intermediary, in which case the
intermediary will file the report).
PUERTO RICO
There are no country-specific provisions.
SINGAPORE
Notifications
Securities Law Notification. The RSU was granted to the Participant pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). Neither the
Agreement nor the Program have been lodged or registered as a prospectus with
the Monetary Authority of Singapore. The Participant should note that his or her
RSU is subject to section 257 of the SFA and the Participant will not be able to
make any subsequent sale of the Shares in Singapore, or any offer of such
subsequent sale of the Shares underlying the RSU unless such sale or offer in
Singapore is made (i) after six months from the Date of Grant of the RSU, or
(ii) pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the SFA (Chapter 289, 2006 Ed.).
Chief Executive Officer and Director Notification. If the Participant is the
Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singapore Subsidiary, then the Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary in writing when
the Participant receives an interest (e.g., RSUs, Shares) in the Company or




--------------------------------------------------------------------------------




any related company. In addition, the Participant must notify the Singapore
Subsidiary when the Participant sells Shares of the Company or any related
company (including when the Participant sells Shares acquired under the
Program). These notifications must be made within two (2) business days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Participant’s interests in the
Company or any related company within two (2) business days of becoming the
CEO/a director.
SOUTH AFRICA
Terms and Conditions
Responsibility for Taxes. The following provision supplements Section 13 of the
Agreement:
By accepting the RSU, the Participant agrees that, immediately upon vesting and
settlement of the RSU, the Participant will notify the Employer of the amount of
any gain realized. If the Participant fails to advise the Employer of the gain
realized upon vesting and settlement, the Participant may be liable for a fine.
The Participant will be solely responsible for paying any difference between the
actual tax liability and the amount withheld by the Employer.
Notifications
Exchange Control Information. To participate in the Program, the Participant
must comply with exchange control regulations and rulings in South Africa and
neither the Company nor the Employer will be liable for any fines or penalties
resulting from the Participant’s failure to comply with applicable laws. Because
no transfer of funds from South Africa is required under the RSU, no filing or
reporting requirements should apply when the RSU is granted or when Shares are
issued upon vesting and settlement of the RSU, nor should the RSU or the
underlying Shares count towards the ZAR4,000,000 annual offshore investment
limit. However, because the exchange control regulations are subject to change,
the Participant should consult the Participant’s personal advisor prior to
vesting and settlement of the RSU to ensure compliance with current regulations.
SPAIN
Terms and Conditions
Nature of Grant. The following provision supplements Section 16 of the
Agreement:
By accepting the RSU, the Participant consents to participation in the Program
and acknowledge that the Participant has received a copy of the Program.
The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant RSUs under the Program to individuals
who may be employees of the Company or its Subsidiaries throughout the world.
The decision is limited and entered into based upon the express assumption and
condition that any RSUs will not economically or otherwise bind the Company or
any parent, Subsidiary or affiliate, including the Employer, on an ongoing
basis, other than as expressly set forth in the Agreement. Consequently, the
Participant understands that the RSU is granted on the assumption and condition
that the RSU shall not become part of any employment contract (whether with the
Company or any parent, Subsidiary or affiliate, including the Employer) and
shall not be considered a mandatory benefit, salary for any purpose (including
severance compensation) or any other right whatsoever. Furthermore, the
Participant understands and freely accepts that there is no guarantee that any
benefit whatsoever shall arise from the RSU, which is gratuitous and
discretionary, since the future value of the RSU and the underlying Shares is
unknown and unpredictable. The Participant also understands that this grant of
RSUs would not be made but for the assumptions and conditions set forth
hereinabove; thus, the Participant understands, acknowledges and freely accepts
that, should any or all of the assumptions be mistaken or any of the conditions
not be met for any reason, then the grant of this RSU shall be null and void.
Further, this RSU is a conditional right to Shares and can be forfeited in the
case of, or affected by, the Participant’s termination of employment. This will
be the case, for example, even if (1) the Participant is considered to be
unfairly




--------------------------------------------------------------------------------




dismissed without good cause (i.e., subject to a “despido improcedente”); (2)
the Participant is dismissed for disciplinary or objective reasons or due to a
collective dismissal; (3) the Participant terminates employment due to a change
of work location, duties or any other employment or contractual condition; (4)
the Participant terminates employment due to unilateral breach of contract of
the Company or any of its Subsidiaries; or (5) the Participant’s employment
terminates for any other reason whatsoever, except for Cause. Consequently, upon
termination of the Participant’s employment for any of the reasons set forth
above, the Participant may automatically lose any rights to the unvested RSU
granted to the Participant as of the date of his or her termination of
employment, as described in the Program and the Agreement.
Notifications
Foreign Asset and Account Reporting. To the extent that Spanish residents hold
rights or assets (e.g., Shares, cash, etc.) in a bank or brokerage account
outside of Spain with a value in excess of €50,000 per type of right or asset as
of December 31 each year, such residents are required to report information on
such rights and assets on their tax return for such year. Shares constitute
securities for purposes of this requirement, but unvested rights (e.g., RSUs)
are not considered assets or rights for purposes of this requirement.
If applicable, Spanish residents must report the assets or rights on Form 720 by
no later than March 31 following the end of the relevant year. After such assets
or rights are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported assets or rights
increases by more than €20,000. Failure to comply with this reporting
requirement may result in penalties.
Spanish residents are also required to electronically declare to the Bank of
Spain any securities accounts (including brokerage accounts held abroad), as
well as the securities held in such accounts, if the value of the transactions
for all such accounts during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceeds €1,000,000. More frequent
reporting is required if such transaction value or account balance exceeds
€1,000,000.
Spanish residents should consult with their personal tax and legal advisors to
ensure compliance with their personal reporting obligations.
Exchange Control Information. The Participant must declare the acquisition of
Shares to the Dirección General de Política Comercial e Inversiones (“DGCI”) of
the Ministry of Economy and Competitiveness for statistical purposes. The
Participant must also declare the ownership of any Shares with the Directorate
of Foreign Transactions, on Form D-6, each January while the Shares are owned.
In addition, the sale of Shares must be declared on Form D-6 filed with the DGCI
in January, unless the sale proceeds exceed the applicable threshold (currently
€1,501,530), in which case, the filing is due within one month after the sale.
Securities Law Notification. The grant of the RSU and the Shares issued pursuant
to the vesting of the RSU are considered a private placement outside of the
scope of Spanish laws on public offerings and issuances of securities.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Notification. The grant of the RSU is considered a private
offering in Switzerland; therefore, it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the RSU
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, and neither this document nor any other materials
relating to the RSU may be publicly distributed nor otherwise made publicly
available in Switzerland.




--------------------------------------------------------------------------------




TAIWAN
Notifications
Securities Law Notification. The offer of participation in the Program is made
only to employees of the Company and its Subsidiaries. The offer of
participation in the Program is not a public offer of securities by a Taiwanese
company.
Exchange Control Information. The Participant may acquire and remit foreign
currency (including proceeds from the sale of Shares) into Taiwan up to
US$5,000,000 per year. If the transaction amount is TWD$500,000 or more in a
single transaction, the Participant must submit a foreign exchange transaction
form and also provide supporting documentation to the satisfaction of the
remitting bank.
If the transaction amount is US$500,000 or more, the Participant may be required
to provide additional supporting documentation to the satisfaction of the
remitting bank. The Participant should consult his or her personal advisor to
ensure compliance with applicable exchange control laws in Taiwan.
THAILAND
Notifications
Exchange Control Information. Thai resident Participants realizing US$50,000 or
more in a single transaction from the sale of Shares must immediately repatriate
the proceeds from the sale of Shares to Thailand and convert the funds to Thai
Baht or deposit the proceeds into a foreign currency account opened with any
commercial bank in Thailand within 360 days of repatriation. If the repatriated
amount is US$50,000 or more, the Participant must report the inward remittance
to the Bank of Thailand on a Foreign Exchange Transaction Form.
TURKEY
Notifications
Securities Law Information. Turkish residents are not permitted to sell Shares
acquired under the Program in Turkey. The Shares are currently traded on the New
York Stock Exchange, which is located outside of Turkey, under the ticker symbol
“EW” and the Shares may be sold through this exchange.
Exchange Control Information. In certain circumstances, Turkish residents are
permitted to sell shares traded on a non-Turkish stock exchange only through a
financial intermediary licensed in Turkey. Therefore, Turkish residents may be
required to appoint a Turkish broker to assist with the sale of the Shares
acquired under the Program. Turkish residents should consult their personal
legal advisor before selling any Shares acquired under the Program to confirm
the applicability of this requirement.
UNITED KINGDOM
Terms and Conditions
Award Payable Only in Shares. The grant of the RSU does not provide the
Participant with a right to receive a cash payment; the RSU is payable only in
Shares.
Responsibility for Taxes. The following supplements Section 13 of the Agreement:
If payment or withholding of the income tax due is not made within ninety (90)
days after the end of the U.K. tax year in which the event giving rise to the
liability occurs or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax liability shall constitute a loan owed by the Participant
to the Employer, effective as of the Due Date. The Participant agrees that the
loan will bear interest at the then-current official rate of Her Majesty’s
Revenue & Customs (“HMRC”), it will




--------------------------------------------------------------------------------




be immediately due and repayable, and the Company or the Employer may recover it
at any time thereafter by any of the means referred to in Section 13 of the
Agreement.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the Participant shall not be
eligible for a loan from the Company to cover the Tax-Related Items. In the
event that the Participant is a director or executive officer and Tax-Related
Items are not collected from or paid by the Participant by the Due Date, the
amount of any uncollected tax liability will constitute a benefit to the
Participant on which additional income tax and National Insurance contributions
(“NICs”) will be payable. The Participant understands that he or she will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Employer, as applicable, for the value of any NICs due on
this additional benefit, which may be recovered by the Company or the Employer
at any time thereafter by any of the means referred to in the Agreement.




--------------------------------------------------------------------------------




ADDITIONAL DEFINED TERMS APPENDIX
When used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
“Cause” shall mean the occurrence of any one or more of the following (provided
that the determination of whether “Cause” exists at any time prior to the
occurrence of a Change in Control shall be determined solely by the Company, in
the exercise of the Company’s good faith and reasonable judgment, and any such
determination shall be final and binding upon the parties):
(a)
A continuing material breach by the Participant of the duties and
responsibilities of the Participant, which duties shall not differ in any
material respect from the duties and responsibilities during the 90-day period
immediately prior to a Change in Control (other than as a result of incapacity
due to a physical or mental condition or illness), which breach is demonstrably
willful and deliberate on the Participant’s part, is committed in bad faith and
without a reasonable belief that such a breach is in the best interests of the
Company; or

(b)
The Participant has engaged in conduct that is willfully, demonstrably and
materially injurious to the Company, monetarily or otherwise; or

(c)
The Participant is convicted of, or pled guilty or nolo contendere to a felony
(under the laws of the United States or any relevant state, or a similar crime
or offense under the applicable laws of any relevant foreign jurisdiction) that
adversely affects the reputation of the Participant or the Company;

provided, that no act or failure to act on the Participant’s part shall be
deemed “willful” unless done, or omitted to be done, by the Participant not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Company.
“Change in Control” of the Company shall mean the first to occur of any one of
the following events after the Date of Grant set forth on the Statement:
(a)
Any “Person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (as amended) (other than the Company, any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
and any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or such proportionately owned corporation), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; or

(b)
During any period of not more than twenty-four (24) months, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a Person who has entered into an agreement with
the Company to effect a transaction described in (a), (c), or (d) of this
definition) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof; or

(c)
The consummation of a merger or consolidation of the Company with any other
entity, other than: (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company’s then outstanding
securities; or





--------------------------------------------------------------------------------




(d)
The Company’s stockholders approve a plan of complete liquidation or dissolution
of the Company, or an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets (or any transaction having a
similar effect).

“Good Reason” means, without the Participant’s express written consent, the
occurrence of any one or more of the following conditions during the Protected
Period:
(a)
The assignment of the Participant to duties materially inconsistent with the
Participant’s authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an employee, executive and/or
officer of the Company, or a material reduction or alteration in the nature or
status of the Participant’s authorities, duties, or responsibilities, other than
an insubstantial or inadvertent act that is remedied by the Company promptly
after receipt of notice thereof given by the Participant;

(b)
The Company’s requiring the Participant to be based at a location in excess of
fifty (50) miles from the location of the Participant’s principal job location
or office immediately prior to such change, except for required travel on the
Company’s business to an extent substantially consistent with the Participant’s
then present business travel obligations;

(c)
A reduction by the Company of the Participant’s base salary or base rate of
compensation, as applicable; or

(d)
The failure of the Company to continue in effect any of the Company’s short- and
long-term incentive compensation plans, or employee benefit or retirement plans,
policies, practices, or other compensation arrangements in which the Participant
participates, unless the Participant is permitted to participate in other plans
that provide the Participant with substantially comparable benefits; or the
failure by the Company to continue the Participant’s participation therein on
substantially the same basis, both in terms of the amount of benefits provided
and the level of the Participant’s participation relative to other participants;

provided, however, that any such condition shall not constitute “Good Reason”
unless the following requirements are satisfied: (x) the Participant provides
the Company the written notice which sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination by the
Participation for Good Reason within sixty (60) days following the initial
existence of the event giving rise to the condition claimed to constitute “Good
Reason,” (y) the Company fails to remedy such condition within thirty (30) days
after receiving such notice (the “Cure Period”), and (z) the Participant resigns
in writing from his or her employment, citing failure to remedy the condition
giving rise to Good Reason, within thirty (30) days following the expiration of
such thirty (30) day cure period.
The Participant’s right to terminate employment for Good Reason shall not be
affected by the Participant’s incapacity due to physical or mental illness. The
Participant’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any circumstance constituting Good Reason herein.
“Protected Period” means, with respect to a Change in Control, the period
commencing the date that is six (6) months prior to the date of such Change in
Control and ending on the date that is twenty four (24) months following such
Change in Control.








